14-3325-cr
     United States v. Dooley

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 10th day of September, two thousand fifteen.
 5
 6       PRESENT: RALPH K. WINTER,
 7                JOHN M. WALKER, JR.,
 8                DENNIS JACOBS,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA
13                Appellee,
14
15                    -v.-                                               14-3325-cr
16
17       JOHN L. DOOLEY,
18                Defendant-Appellant.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        George E. Baird and Molly
22                                             Corbett, for Lisa Peebles,
23                                             Federal Public Defender for the
24                                             Northern District of New York,
25                                             Albany, New York.
26
27       FOR APPELLEE:                         Rajit S. Dosanjh, Jeffrey C.
28                                             Coffman, and Steven D. Clymer,

                                                  1
 1                              for Richard S. Hartunian, United
 2                              States Attorney for the Northern
 3                              District of New York, Syracuse,
 4                              New York.
 5
 6        Appeal from a judgment of the United States District
 7   Court for the Northern District of New York (McAvoy, J.).
 8
 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
10   AND DECREED that the judgment of the district court be
11   AFFIRMED.
12
13        John L. Dooley appeals from the judgment of the United
14   States District Court for the Northern District of New York
15   (McAvoy, J.), imposing the statutory minimum sentence--a
16   540-month term of incarceration--for the following sex
17   crimes: attempted enticement of a minor (120-month mandatory
18   minimum); attempted enticement of a minor for the purpose of
19   producing child pornography (420-month mandatory minimum,
20   given Dooley’s prior convictions for sex offenses against
21   children); and committing a felony involving a minor while
22   under an obligation to register as a sex offender (120-month
23   mandatory consecutive). See 18 U.S.C. §§ 2422(b), 2251(a),
24   (e), 2260A. We assume the parties’ familiarity with the
25   underlying facts, the procedural history, and the issues
26   presented for review.
27
28        Dooley argues that his sentence violates the Eighth
29   Amendment because the length of incarceration is
30   disproportionate to the seriousness of his crimes. We
31   review de novo whether a statutory minimum sentence violates
32   the Eighth Amendment. United States v. Reingold, 731 F.3d
33   204, 210 (2d Cir. 2013). We “must begin by comparing the
34   gravity of the offense and the severity of the sentence”;
35   only “[in] the rare case in which [this] threshold
36   comparison . . . leads to an inference of gross
37   disproportionality” may we engage in a comparative analysis
38   with other sentences. Graham v. Florida, 560 U.S. 48, 60
39   (2010) (citation and internal quotation marks omitted).
40
41        Here, given the depravity of Dooley’s attempted sexual
42   conduct and his history of sexual predations against
43   children, we conclude that a 540-month term of incarceration
44   is not disproportionate--much less grossly
45   disproportionate--to the seriousness of his crimes.



                                  2
1        For the foregoing reasons, and finding no merit in
2   Dooley’s other arguments, we hereby AFFIRM the judgment of
3   the district court.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7




                                 3